In a proceeding pursuant to CPLR article 75, the appeal is from an order of the Supreme Court, Orange County (McGuirk, J.), dated December 6, 2006, which denied the motion of Stefania Gigi to vacate an arbitration award dated June 1, 2006, and confirmed the award.
Ordered that the order is affirmed, with costs.
The appellant failed to demonstrate, by clear and convincing evidence, that the arbitrator committed misconduct within the meaning of CPLR 7511 (b) (1) (i) (see Matter of Henneberry v ING Capital Advisors, LLC, 37 AD3d 353, 354 [2007]; Matter of Kaufman v Allstate Ins. Co., 9 AD3d 431 [2004]; Matter of GEICO Gen. Ins. Co. v Sherman, 307 AD2d 967, 969 [2003]; Matter of Cox [Mitchell], 188 AD2d 915, 917 [1992]). Under the circumstances presented, the arbitrator’s offer to grant the appellant’s request for an adjournment conditioned upon the appellant’s counsel’s payment of the appearance fee of his adversary’s expert, was reasonable (cf. 22 NYCRR 130-2.1 [a]). Accordingly, the Supreme Court correctly denied the appellant’s motion to vacate the arbitration award, and correctly confirmed it (see CPLR 7511 [e]).
The appellant’s remaining contentions are without merit. Spolzino, J.P., Ritter, Miller and Dickerson, JJ., concur.